Citation Nr: 0303736	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-15-525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of an overpayment of VA compensation in 
the amount of $6,899.53.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Committee on Waivers and 
Compromises (Committee) that found no evidence of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of a debt of $8,177.53 due to overpayment of VA 
compensation, but denied waiver of recovery of this 
indebtedness determining that it would not be against equity 
and good conscience to collect the indebtedness from him.  In 
a March 2000 decision, the Committee waived collection of 
$1,278.00 of the indebtedness, leaving the veteran with an 
indebtedness to VA in the amount of $6,899.53.


FINDINGS OF FACT

1.  An overpayment of 6,899.53 was created when the veteran 
continued to receive VA compensation payments that included 
benefits for a wife until September 1997 after his divorce in 
December 1991.

2.  The veteran was notified on several occasions to notify 
VA of any change in the number of his dependents.

3.  His failure to notify VA of his divorce in December 1991 
until September 1997 reflects some fault on his part; the 
fault is not shown to be deliberate or intentional.

4.  His monthly income is estimated to exceed his monthly 
expenses and recovery of the overpayment would not produce 
significant financial hardship or defeat the purpose behind 
the payment of VA benefits, and waiver of recovery would 
result in unjust enrichment to the veteran.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA compensation in 
the amount of $6,899.53 is not warranted because it would not 
be against equity and good conscious.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's request for waiver of recovery of an overpayment of 
VA compensation in the amount of $6,899.53, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Additionally, as discussed below, 
resolution of the veteran's claim is largely predicated on 
legal principles, rather than evidence.  38 U.S.C.A. § 5103A 
(West 2002).  The veteran testified in October 2002 that his 
financial status was essentially unchanged since the 
September 1999 financial status report.  As such, the Board 
finds no basis for additional evidentiary development even 
though it is not apparent from the claims file that, with 
respect to this specific claim, he was notified of these 
newly enacted statutory provisions.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
notes that a July 2002 "VCAA letter" was sent to him 
regarding claims which are still pending at the RO.


A.  Factual Background

The salient facts in this case may be briefly summarized.  
The record reveals that the veteran was in receipt of 
additional VA compensation for a wife since the 1970's.  He 
was advised by the RO on various dates to notify VA of any 
change in the number of his dependents.

A review of the record reveals that the veteran obtained a 
divorce in December 1991 and that he did not notify VA of it 
until September 1997 when he underwent a VA psychiatric 
examination.  The report of that examination indicates that 
he graduated from high school and took a number of college 
courses to equal about 13 years of education.  As a result of 
the veteran's failure to notify VA of his divorce in December 
1991 until September 1997, he was overpaid VA compensation in 
the amount of $6,899.53 from January 1, 1992, to September 1, 
1997.  38 C.F.R. § 3.501(d)(2) (2002).  The overpayment 
represents the extra disability compensation he was paid each 
month by virtue of having a spouse, when in fact he was 
divorced.  The period of the overpayment is 68 months, from 
January 1992 through August 1997.  In the beginning, the 
extra amount was $90.00 monthly; at the end, $114.00.  The 
computation of the overpayment is found to be correct, based 
on the undated "audit" statement filed in the claims folder 
immediately beneath the Committee on Waivers and Compromises 
printout of July 19, 2000.  A larger overpayment had 
previously been assessed, but was corrected when the divorce 
date was supplied by the veteran.  Yet another reduction was 
effected when the Committee waived that portion of the 
overpayment that occurred after August 1997.

In a financial status report received in April 1999, the 
veteran reported monthly income of $2,042.00.  He reported 
monthly expenses of $300.00 for food, $100.00 for utilities 
and heat, $300.00 for school tuition for his son, and $425.00 
to his ex-wife to help support her household.  The total 
monthly expenses were $1,125.00, leaving a monthly surplus of 
$917.00.  He reported that he had $1,000.00 cash on hand, a 
1995 automobile valued at $201.00, and another automobile 
valued at $294.00.  He reported unpaid debts of $16,000.00 on 
2 automobile loans that he paid with monthly payments of 
$495.00.

A statement from the veteran's former wife dated in September 
1999 is to the effect that she receives $425.00 per month 
from the veteran.  She also reported that she received 
additional money from the veteran for tuition, clothing, 
medical expenses, school payments, car expenses, and extra-
curricular activities.

The veteran testified at a hearing in April 1999.  His 
testimony was to the effect that he thought the overpayment 
of VA compensation based on excess payments for a wife from 
1991 to 1997 was incorrectly calculated, that his ex-wife had 
custody of his children, and that he notified VA on several 
occasions of his divorce.  His testimony was to the effect 
that collection of the indebtedness caused by the  
overpayment of VA compensation would result in undue hardship 
to him and that he would submit a revised financial status 
report that provided a better estimate of his expenses.

In a financial status report dated in September 1999, the 
veteran reported that he was married.  He reported monthly 
income of $2,042.00.  He reported monthly expenses of $300.00 
for rent or mortgage payment, $300.00 for food, $100.00 for 
utilities and heat, $500.00 for payments on 2 loans and 
tuition for his son, $425.00 to his ex-wife for support, and 
$400.00 for payments on 2 credit cards.  His total monthly 
expenses were $2025.00, resulting in a monthly surplus of 
$17.00.  He reported no assets and an unpaid balance on 4 
loans in the amount of $24,175.00.

The veteran testified before the undersigned in October 2002.  
His testimony was to the effect that he was not married, but 
lived with a woman and her children, that his second 
financial report better reflected his financial picture, that 
the car expenses are for automobiles he purchased for his 
children, that the overpayment of VA compensation might be 
incorrectly calculated, and that collection of the 
indebtedness caused by the overpayment of VA compensation 
from him would cause undue hardship.  His brother testified 
to the effect that he was constantly providing financial 
assistance to the veteran.


B.  Legal Analysis

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscious.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In 
other words, any indication that the veteran committed fraud, 
misrepresentation of a material fact or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define 
bad faith as an unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/service program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, that are not intended to be all 
inclusive:
(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA's 
fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family 
of basic necessities.  (4) Defeat the 
purpose.  Whether withholding of benefits 
or recovery would nullify the objective 
for which benefits were intended.  (5) 
Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  (6) Changing position to 
one's detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In this case, the veteran's testimony at hearings is to the 
effect that the computation of the indebtedness at issue 
might be incorrectly calculated.  A review of the record 
shows that the RO has provided him with audits of the 
overpayments that provided him with a breakdown of his 
compensation payments.  The Board has reviewed the 
computations included in the audit report, and those 
computations correlate with the overpayment of $6.899.53.

The veteran's testimony at a hearing in 1999 is to the effect 
that he notified VA on several occasions of his divorce prior 
to September 1997.  A review of the evidence in the claims 
folder, however, does not show documentation of such notice.

As noted above, the Committee in its October 1998 decision, 
denying the veteran's request for waiver of the overpayment 
of VA compensation, noted that there was no finding of fraud, 
misrepresentation or bad faith on the part of the veteran.  
The Board concurs with this conclusion as the evidence does 
not indicate that his failure to report the divorce from his 
wife in December 1991 until September 1997 was deliberate or 
intentional.

The veteran objects that his September 1999 financial status 
report was not the subject of a formal Committee decision 
such as the December 2, 1998, decision initially denying 
waiver.  The Board finds that the March 2000 statement of the 
case, signed by the Committee member who chaired the 
September 1999 hearing, and granting a partial waiver, is 
sufficient in this respect.  The testimony and the September 
1999 financial status report were considered, and the action 
taken was explained.

The next question concerns equitable considerations.  The 
Board notes that, the veteran in not reporting the divorce 
from his wife in December 1991 until September 1997, bears 
some degree of fault.  No corresponding fault has been shown 
on the part of VA, nor has such fault been specifically 
alleged.  

A review of the veteran's financial status report indicates 
that his monthly income exceeds his monthly expenses on the 
revised financial status report dated in September 1999.  The 
excess in monthly income over the monthly expenses is slight, 
but the veteran's estimate of expenses has been inconsistent.  
The evidence indicates that he has about 13 years of 
education and he is expected to be consistent in the 
reporting of his monthly expenses.  His testimony before the 
undersigned in October 2002 also indicates that he is 
financially assisting a woman he lives with and her children.  
He has no legal obligation to make assistance to that lady 
and her children, but he is legally responsible for payment 
of his VA indebtedness.  Moreover he has claimed as expenses 
his gifts or loans to his children for automobiles.  His debt 
to the government should take priority over this 
discretionary use of funds.  The overall evidence does not 
indicate that grave financial hardship would result if the 
veteran has to repay his indebtedness to VA despite the 
testimony of the veteran and his brother to the contrary.  
Nor would payment of the VA indebtedness deprive him of 
financial means or jeopardize his well-being that would run 
counter to VA's express purpose to provide benefits and other 
services to veterans and their beneficiaries.  38 U.S.C.A. 
§ 301(b) (West 1991 & Supp. 2002).

The Board notes that, while the record is essentially silent 
as to the question of whether the veteran changed position to 
his detriment because of reliance on VA benefits, there is 
indication that waiver of recovery of the overpayment in 
question would result in his unjust enrichment by having 
received money that he was not entitled to.  

After consideration of all the evidence, the Board finds that 
grave financial hardship would not result to the veteran with 
recovery of the overpayment of $6,899.53.  Therefore, it is 
the conclusion of the Board that collection of the entire 
debt, of $6,899.53, would not be against equity and good 
conscience and should not be waived.  As such, the veteran's 
claim for waiver is denied.


ORDER

Waiver of recovery of an overpayment of $6,899.53 of VA 
compensation is denied.


REMAND

At the October 2002 hearing before the undersigned, the 
veteran presented a timely, written notice of disagreement 
with respect to an October 2001 rating decision which 
declined to reopen his claim for an earlier effective date 
for a total evaluation.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, this issue is remanded 
to the RO for the following action:

A statement of the case should be 
prepared, addressing the matters denied 
in the October 2001 rating decision.

Thereafter, only if a timely appeal is received, the case 
should be returned to the Board, following completion of the 
usual appellate procedures.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

